Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/21 has been entered.
Claim Objections
Claims 1, 15 and 19 are objected to because of the following informalities: “different form” should be changed to “different from” as it appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 13, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. Pub. No. US 2007/0052663 A1 (English language equivalent of KR 10-2007-0025727A cited in IDS document) [herein, Kim].
1.  Kim discloses an illumination device [¶ 13] comprising: a first light source [Fig. 3, 440 for instance]; a second light source [another light source on opposite side of partition]; and a partition [Fig. 

    PNG
    media_image1.png
    210
    415
    media_image1.png
    Greyscale

and an optical adjustor [uppermost cone area] which is positioned on the connector to diffuse or absorb light, the optical adjuster has three sides, including a first side [one side], a second side [opposite side], and a third side [topmost side], the first and second sides are provided opposite each other, and the third side is provided between the first and second sides and is parallel to the connector and display panel [as shown generally in Fig. 7], a base of the partition is positioned in between the first and second light sources, and the first side surface extends away from the first and second light sources at a first angle and the second side surface extends away from the first and second light sources at a second angle different form the first angle [both side surfaces are slanted as to a point], such that as the partition extends away from the first and second light sources, the first and second side surfaces of the partition become closer to each other [as shown generally], and a distance between the first and second sides of the optical adjuster is less than a distance between edges at the base of the first and second side surfaces of the partition [where the uppermost cone sides of the adjuster are at a smaller distance than the base edges].

3.  Kim discloses wherein the optical adjustor is a light absorbing material [¶ 24].
6.  Kim discloses wherein the optical adjustor is a sheet extending from an upper surface to positions opposed to the first light source and the second light source [Fig. 7 upper portion opposing sources at an angle].
13.  Kim discloses wherein the optical adjustor is a light absorbing material or a light diffusing material [¶ 24].
15.  Kim discloses a display device [¶ 13] comprising: a first light source [Fig. 3, one of 440]; a second light source [another light source on opposite side of partition]; and a partition [Fig. 7] arranged between the first light source and the second light source [as shown generally], wherein the partition includes a first side surface [lower sloping side] facing the first light source, a second side surface [other lower sloping side] facing the second light source, a connector which connects the first side surface and the second side surface and is parallel to a display panel as seen in a cross section perpendicular to a main surface in the display panel [see annotated Fig. 7 used in the rejection of claim 1], and an optical adjustor [uppermost cone area] which is positioned on the connector to diffuse or absorb light, the optical adjuster has three sides, including a first side [one side], a second side [opposite side], and a third side [topmost side], the first and second sides are provided opposite each other, and the third side is provided between the first and second sides and is parallel to the connector and display panel [as shown generally in Fig. 7], a base of the partition is positioned in between the first and second light sources, and the first side surface extends away from the first and second light sources at a first angle and the second side surface extends away from the first and second light sources at a second angle different form the first angle [both side surfaces are slanted as to a point], such that as the partition extends away from the first and second light sources, the first and second side surfaces of the partition 
19.  Kim discloses a first light source [Fig. 3, one of 440]; a second light source [another light source on opposite side of partition]; and a partition [Fig. 7] arranged between the first light source and the second light source [as shown generally], wherein the partition includes a first side surface [lower sloping side] facing the first light source, a second side surface [other lower sloping side] facing the second light source, a connector which connects the first side surface and the second side surface and is parallel to a display panel as seen in a cross section perpendicular to a main surface in the display panel [see annotated Fig. 7 used in the rejection of claim 1], and an optical adjustor [uppermost cone area] which is positioned on the connector to diffuse or absorb light, the optical adjuster has three sides, including a first side [one side], a second side [opposite side], and a third side [topmost side], the first and second sides are provided opposite each other, and the third side is provided between the first and second sides and is parallel to the connector and display panel [as shown generally in Fig. 7], a base of the partition is positioned in between the first and second light sources, and the first side surface extends away from the first and second light sources at a first angle and the second side surface extends away from the first and second light sources at a second angle different form the first angle [both side surfaces are slanted as to a point], such that as the partition extends away from the first and second light sources, the first and second side surfaces of the partition become closer to each other [as shown generally], and a distance between the first and second sides of the optical adjuster is less than a distance between edges at the base of the first and second side surfaces of the partition [where the uppermost cone sides of the adjuster are at a smaller distance than the base edges].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the optical adjustor is a light diffusing material, since selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 5, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gustavo Polo/Primary Examiner, Art Unit 2694